1.	Claims 1-2, 4-12 and 14-20 are allowed. 
2.	The following is an examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record 20170041957 and 20190306878 either individually or in combination fail to teach an apparatus implemented as a physical machine, the apparatus comprising a non-transitory machine readable media configured for storing executable machine readable code; a device interface circuit configured for receiving a data packet via a deterministic network; and a processor circuit configured for executing the machine readable code, and when executing the machine readable code, one or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for and  a method for the apparatus including suppressing transmission of the expectation message during one of the allocated time slots reserved for retransmissions in response to reception of the corresponding expected data packet during an earlier second allocated time slot, the suppressing transmission causing another network device to reclaim the one allocated time slot in response to a determined absence of the expectation message.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466        


    /FARUK HAMZA/    Supervisory Patent Examiner, Art Unit 2466